Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 29th day of
December, 2011, by and between Augme Technologies, Inc., a Delaware corporation
(the “Corporation”), and                                (“Indemnitee”), a
director and/or officer of the Corporation.

 

RECITALS

 

A.                                   It is essential to the Corporation to
retain and attract as directors and officers of the Corporation the most capable
persons available.

 

B.                                     Both the Corporation and Indemnitee
recognize the increased risk of litigation and other claims currently being
asserted against directors and officers of corporations generally.

 

C.                                     The Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) and Bylaws of the Corporation
require the Corporation to indemnify and advance expenses to its directors and
officers to the fullest extent permitted under Delaware law, and Indemnitee will
serve or has been serving and continues to serve as a director and/or officer of
the Corporation in part in reliance on the Corporation’s Certificate of
Incorporation and Bylaws.

 

D.                                    In recognition of Indemnitee’s need for
(i) substantial protection against personal liability based on Indemnitee’s
reliance on the aforesaid Certificate of Incorporation and Bylaws, (ii) specific
contractual assurance that the protection promised by the Certificate of
Incorporation and Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Certificate of Incorporation
and Bylaws or any change in the composition of the Corporation’s Board of
Directors or acquisition transaction relating to the Corporation), and (iii) an
inducement to provide effective services to the Corporation as a director and/or
officer, the Corporation wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted under Delaware law and as set
forth in this Agreement, and, to the extent insurance is maintained, to provide
for the continued coverage of Indemnitee under the Corporation’s directors’ and
officers’ liability insurance policies.

 

AGREEMENTS

 

NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

1.                                       Agreement to Serve.  Indemnitee agrees
to serve or continue to serve as a director and/or an officer of the Corporation
for so long as he is duly elected or appointed or until such time as he tenders
his resignation in writing.

 

2.                                       Definitions.  As used in this
Agreement:

 

1

--------------------------------------------------------------------------------


 

(a)                                  “Change of Control” means the occurrence of
any of the following events after the date of this Agreement:

 

(i)                                     A change in the composition of the Board
of Directors of the Corporation, as a result of which fewer than a majority of
the incumbent directors are directors who either (1) had been directors of the
Corporation 12 months prior to such change or (2) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority of the directors who had been directors of the Corporation 12 months
prior to such change and who were still in office at the time of the election or
nomination; or

 

(ii)                                  Any “person” (as such term is used in
section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
through the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing 40% or more of the combined voting power of the Corporation’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Capital
Stock”).

 

(b)                                 “Disinterested Director” means a director of
the Corporation who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(c)                                  The term “Expenses” shall include, without
limitation, expenses, costs and obligations, paid or incurred, of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, reasonable attorneys’ fees and
disbursements and any expenses reasonably and actually incurred in establishing
a right to indemnification under Section 8 of this Agreement including, without
limitation, those incurred in investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend with respect to
any claim, issue or matter relating thereto or in connection therewith, but
shall not include the amount of judgments, fines or penalties against
Indemnitee.

 

(d)                                 “Independent Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past 5 years has been, retained to represent:
(i) the Corporation or Indemnitee in any matter material to either such party,
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(e)                                  The term “Proceeding” shall include any
threatened, pending or completed action, suit, internal or external
investigation or proceeding, and any appeal thereof, whether brought by or in
the right of the Corporation or otherwise and whether civil, criminal,
administrative or investigative, and/or any inquiry or investigation, in which
Indemnitee may be or may have been involved as a party or otherwise, by reason
of the fact that Indemnitee is or was a director or officer of the Corporation,
by reason of any action taken by him or of any

 

2

--------------------------------------------------------------------------------


 

inaction on his part while acting as a director or officer, or by reason of the
fact that he is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

 

(f)                                    References to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation or its subsidiaries which imposes
duties on, or involves services by, such director, officer, employee, or agent
with respect to an employee benefit plan, its participants or beneficiaries; and
a person who acted in good faith and in a manner he reasonably believed to be in
the interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

 

3.                                       Indemnity in Third-Party Proceedings. 
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Section 3 if Indemnitee is a party to or threatened to be made a party to
any Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director or officer of the Corporation, or is or was serving at the request of
the Corporation as a director, officer, employee, or agent of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, against all Expenses, judgments, fines and penalties actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such Proceeding, but only if he acted in good faith and in a
manner which he reasonably believed to be in the best interests of the
Corporation, or, in the case of a criminal action or proceeding, in addition,
had no reasonable cause to believe that his conduct was unlawful.

 

4.                                       Indemnitee in Proceedings by or in the
Right of the Corporation.  The Corporation shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is a party to or
threatened to be made a party to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee, or
agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise, against all Expenses actually and reasonably
incurred by Indemnitee in connection with the defense or settlement of such
Proceeding, but only if he acted in good faith and in a manner which he
reasonably believed to be in the best interests of the Corporation, except that
no indemnification for Expenses shall be made under this Section 4 in respect of
any Proceeding as to which Indemnitee shall have been adjudged to be liable to
the Corporation, unless and only to the extent that any court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper.  Notwithstanding the
foregoing, Indemnitee shall have

 

3

--------------------------------------------------------------------------------


 

no right to indemnification for Expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended.

 

5.                                       Intentionally omitted.

 

6.                                       Indemnification of Expenses of
Successful Party.  Notwithstanding any other provision of this Agreement
whatsoever, to the extent that Indemnitee has been successful on the merits or
otherwise (including a settlement) in defense of any Proceeding or in defense of
any claim, issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses reasonably and
actually incurred in connection therewith.

 

7.                                       Advances of Expenses.  The Corporation
shall advance all reasonable Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within  20 days after the receipt by the
Corporation of a statement or statements from Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding.  Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by an undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses.

 

8.                                       Procedure for Determination of
Entitlement to Indemnification.

 

(a)                                  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 8(a) hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case: (i) if a Change of
Control (as defined in Section 2) shall have occurred, by Independent Counsel
(as defined in Section 2) (unless Indemnitee shall request that such
determination be made by the Board of Directors or the stockholders, in which
case by the person or persons or in the manner provided for in clauses (ii) or
(iii) of this Section 8(b)) in a written opinion to the Board of Directors, a
copy of which shall be delivered to Indemnitee; (ii) if a Change of Control
shall not have occurred, (A) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors (as defined in Section 2), or
(B) if a quorum of the Board of Directors consisting of Disinterested Directors
is not obtainable or, even if obtainable, such quorum of Disinterested Directors
so directs, by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee or (C) by the
stockholders of the Corporation; or (iii) as provided in Section 9(b) of this
Agreement; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 20 days after such

 

4

--------------------------------------------------------------------------------


 

determination.  Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including reasonable attorney’s fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(c)                                  In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) hereof, the Independent Counsel shall be selected as provided in
this Section 8(c).  If a Change of Control shall not have occurred, the
Independent Counsel shall be selected by the Board of Directors, and the
Corporation shall give written notice to Indemnitee advising him of the identity
of the Independent Counsel so selected.  If a Change of Control shall have
occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors,
in which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected.  In either event, the Indemnitee or the Corporation, as the
case may be, may, within 7 days after such written notice of selection shall
have been given, deliver to the Corporation or to Indemnitee, as the case may
be, a written objection to such selection.  Such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 2 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit.  If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 8(b) hereof.  The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) hereof, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed.  Upon the due commencement of any
judicial proceeding pursuant to Section 11(a)(iii) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

5

--------------------------------------------------------------------------------


 

9.                                       Presumptions and Effect of Certain
Proceedings.

 

(a)                                  If a Change of Control shall have occurred,
in making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Corporation shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

(b)                                 If the person, persons or entity empowered
or selected under Section 8 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within 60 days
after receipt by the Corporation of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this
Section 9(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 8(b) of
this Agreement and if (A) within 15 days after receipt by the Corporation of the
request for such determination the Board of Directors has resolved to submit
such determination to the stockholders for their consideration at an annual
meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat; or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 8(b) of this Agreement.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

 

10.                                 Notification and Defense of Claim.  Promptly
after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement.  With respect to any Proceeding as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

6

--------------------------------------------------------------------------------


 

(a)                                  the Corporation will be entitled to
participate therein at its own expense;

 

(b)                                 Except as otherwise provided below, to the
extent that it may wish, the Corporation jointly with any other indemnifying
party similarly notified will be entitled to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee.  After notice from the
Corporation to Indemnitee of its election to assume the defense thereof, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below.  Indemnitee shall have the right to employ his or her own counsel in such
Proceeding, but the Expenses associated with the employment of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of such Proceeding
or (iii) the Corporation shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases the Expenses of Indemnitee’s
separate counsel shall be at the expense of the Corporation.  The Corporation
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of Corporation or as to which Indemnitee shall have made the conclusion
provided for in (ii) above; and

 

(c)                                  Provided there has been no Change of
Control, the Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  The
Corporation shall be permitted to settle any Proceeding except that it shall not
settle any Proceeding in any manner that would impose any penalty, out-of-pocket
liability, or limitation on Indemnitee without Indemnitee’s written consent.

 

11.                                 Remedies of Indemnitee.

 

(a)                                  In the event that (i) a determination is
made pursuant to Section 8 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) of this Agreement and such determination shall not have been made
and delivered in a written opinion within 90 days after receipt by the
Corporation of the request for indemnification, or (iv) payment of
indemnification is not made within 20 days after a determination has been made
that Indemnitee is entitled to indemnification or such determination is deemed
to have been made pursuant to Section 8 or 9 of this Agreement, Indemnitee shall
be entitled to an adjudication in an appropriate court of the State of Delaware,
or in any other court of competent jurisdiction, of his entitlement to such
indemnification of advancement of Expenses.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 8 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 11 shall be conducted in all respects as a de novo trial on the

 

7

--------------------------------------------------------------------------------


 

merits and Indemnitee shall not be prejudiced by reason of that adverse
determination.  If a Change of Control shall have occurred, in any judicial
proceeding commenced pursuant to this Section 10 the Corporation shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

 

(c)                                  If a determination shall have been made or
deemed to have been made pursuant to Section 8 or 9 of this Agreement that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any judicial proceeding commenced pursuant to this
Section 11, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d)                                 The Corporation shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 11 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Corporation is bound
by all the provisions of this Agreement.

 

(e)                                  In the event that Indemnitee, pursuant to
this Section 11, seeks a judicial adjudication to enforce his rights under, or
to recover damages for breach of, this Agreement, Indemnitee shall be entitled
to recover from the Corporation, and shall be indemnified by the Corporation
against, any and all expenses (of the types describe in the definition of
Expenses in Section 2 of this Agreement) actually and reasonably incurred by him
in such judicial adjudication, but only if he prevails therein.  If it shall be
determined in said judicial adjudication that Indemnitee is entitled to receive
part but not all of the indemnification or advancement or expenses sought, the
expenses incurred by Indemnitee in connection with judicial adjudication shall
be appropriately prorated.

 

12.                                 Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                  Notwithstanding any other provision of this
Agreement, the Corporation hereby agrees to indemnify the Indemnitee to the full
extent permitted by law, whether or not such indemnification is specifically
authorized by the other provisions of this Agreement, the Corporation’s
Certificate of Incorporation, the Bylaws, or by statute.  In the event of any
changes, after the date of this Agreement, in any applicable law, statute, or
rule that expand the right of a Delaware corporation to indemnify a member of
its board of directors or any officer, such changes shall be, ipso facto, within
the purview of Indemnitee’s rights, and the Corporation’s obligations, under
this Agreement.  In the event of any changes in any applicable law, statute, or
rule that narrow the right of a Delaware corporation to indemnify a member of
its board of directors or any officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

(b)                                 The indemnification provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the Certificate of

 

8

--------------------------------------------------------------------------------


 

Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, the laws of the State of Delaware, or otherwise, both
as to action in his official capacity and as to action in another capacity while
holding such office.

 

(c)                                  To the extent that the Corporation
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, agents or fiduciaries of the Corporation or of
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Corporation, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.

 

(d)                                 In the event of any payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights.

 

(e)                                  The Corporation shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.

 

13.                                 Duration of Agreement.  This Agreement shall
continue until and terminate upon the later of: (a) 10 years after the date that
Indemnitee shall have ceased to serve as a director, or (b) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 11 of this Agreement
relating thereto.

 

14.                                 Exception to Right of Indemnification or
Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding, or any claim
therein, brought or made by him against the Corporation.

 

15.                                 Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the
Corporation for some or a portion of the Expenses, judgments, fines or penalties
actually and reasonably incurred by him in the investigation, defense, appeal or
settlement of any Proceeding, but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines or penalties to which Indemnitee is entitled. 
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all claims, issues or matters relating in whole or in part to an
indemnifiable event, occurrence or matter hereunder, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection with such defenses.

 

9

--------------------------------------------------------------------------------


 

16.                                 Effect of Federal Law.  Both the Corporation
and the Indemnitee acknowledge that in certain instances, federal law will
override Delaware law and prohibit the Corporation from indemnifying its
officers and directors.  For example, the Corporation and Indemnitee acknowledge
that the Securities and Exchange Commission has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities law, and federal law prohibits indemnification for certain violations
of the Employee Retirement Income Security Act of 1974, as amended.

 

17.                                 Saving Clause.  Nothing in this Agreement is
intended to require or shall be construed as requiring the Corporation to do or
fail to do any act in violation of applicable law.  The provisions of this
Agreement (including any provision within a single section, paragraph or
sentence) shall be severable in accordance with this Section 17.  If this
Agreement or any portion thereof shall be invalidated on any ground by any court
of competent jurisdiction, the Corporation shall nevertheless indemnify
Indemnitee as to Expenses, judgments, fines and penalties with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated or by any other applicable law,
and this Agreement shall remain enforceable to the fullest extent permitted by
law.

 

18.                                 Notice.  All notices, request, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed.

 

(a)                                  If to Indemnitee, to:

 

 

 

(b)                                 If to the Corporation to:

 

Augme Technologies, Inc.

350 7th Avenue, 2nd Floor

New York, New York 10001

Attn:  Chief Executive Officer

 

or such address as may have been furnished to Indemnitee by the Corporation or
to the Corporation by Indemnitee, as the case may be.

 

19.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall constitute the
original.

 

10

--------------------------------------------------------------------------------


 

20.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of Delaware without giving effect to its rules of conflicts of laws.

 

21.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties and their respective successors and assigns (including any direct or
indirect successors by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Corporation), spouses,
heirs, and personal and legal representatives.

 

22.                                 Subsequent Instruments and Acts.  The
parties hereto agree that they will execute any further instrument and perform
any acts that may become necessary from time to time to carry out the terms of
this Agreement.

 

23.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

24.                                 Notice by Indemnitee.  Indemnitee agrees
promptly to notify the Corporation in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
documents relating to any Proceeding or matter which may be subject to
Indemnification or advancement of Expenses covered hereunder.

 

25.                                 Miscellaneous.  Use of the masculine pronoun
shall be deemed to include usage of the feminine pronoun where appropriate.

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

Augme Technologies, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Paul R. Arena

 

 

Paul R. Arena

 

 

Chairman and Chief Executive Officer

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------